
	
		I
		112th CONGRESS
		2d Session
		H. R. 3829
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Ms. Moore (for
			 herself, Mr. Ellison,
			 Mr. Payne,
			 Ms. Slaughter, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To require a criminal background check for employees of
		  child care providers, family child care providers, and adults who reside in the
		  private residences of family child care providers in States that receive funds
		  from the Child Care and Development Block Grant Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Childcare Accountability and Responsibility Act of
			 2012 or the CARE for Kids Act of
			 2012.
		2.Requirement of a
			 criminal background checkThe
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) is
			 amended by inserting after section 658G the following new section:
			
				658H.Requirement of
				a criminal background check
					(a)Criminal
				background check
						(1)Requirement of a
				criminal background checkA
				State and national criminal background check for an individual who is a child
				care staff member, a family child care provider, or an adult who resides in the
				home of a family child care provider is required in any State that receives
				funds under this subchapter. The criminal background check of such individual
				shall include—
							(A)a search of the
				National Sex Offender Registry established pursuant to the Adam Walsh Child
				Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.);
							(B)a search of the
				National Crime Information Center;
							(C)a search of the
				State criminal registry or repository in the State in which the individual
				resides and each State where such individual previously resided;
							(D)a search of
				State-based abuse and neglect registries and databases, including the abuse and
				neglect registries and databases of each State where the individual previously
				resided; and
							(E)a Federal Bureau
				of Investigation fingerprint check using the Integrated Automated Fingerprint
				Identification System.
							(2)IneligibilityA child care provider or family child care
				provider shall be ineligible for funds provided under this subchapter if a
				criminal background check of a child care staff member, a family child care
				provider, or an adult permitted to reside in such a family child care
				provider’s private residence reveals an adult felony conviction for—
							(A)child abuse or
				neglect;
							(B)spousal
				abuse;
							(C)a crime against
				children (including child pornography);
							(D)a violent crime,
				including—
								(i)physical assault
				or battery;
								(ii)rape;
								(iii)sexual assault;
				or
								(iv)homicide;
				or
								(E)distribution of,
				possession with intent to distribute, or importation of a controlled substance
				committed within 5 years prior to submission to a criminal background
				check.
							(3)Submittal of
				requestsSubject to paragraph
				(4), a child care provider or a family child care provider shall submit a
				request for a State and national criminal background check to the appropriate
				State agency designated by the State—
							(A)with respect to an individual who became a
				child care staff member or family child care provider, or an adult who began to
				reside in the private residence of such a provider, before the date of the
				enactment of the Child Care Accountability and Responsibility Act of
				2012—
								(i)not later than the
				date under subsection (b) in which a State implements the requirements of this
				section; and
								(ii)during each
				5-year period following the first submission date under this subparagraph for
				such staff member, family provider, or adult; and
								(B)with respect to an individual who is a
				prospective child care staff member or family child care provider, or an adult
				who begins to reside in the private residence of such a provider, on or after
				the date of the enactment of such Act—
								(i)prior to the date
				the individual becomes a child care staff member, a family child care provider,
				or such adult begins to reside in such residence; and
								(ii)during each 5-year period following the
				first submission date under this subparagraph for such staff member, family
				provider, or adult.
								(4)Limitation on
				requestsNot more than 1
				request for a State and national criminal background check under paragraph (3)
				is required for any child care staff member, family child care provider, or
				adult who resides in the private residence of such provider, for each 5-year
				period described in such paragraph.
						(5)Results
							(A)In
				generalNot later than 10 business days after the date on which a
				request under this section is made for a State and national criminal background
				check and is received by the appropriate State agency, such agency shall
				provide the results of the criminal background check to the individual or
				entity that made such a request.
							(B)Copy of
				background checkA State
				shall provide to a child care provider or an individual subject to a background
				check under this section, upon request, a copy of the criminal background check
				conducted pursuant to this section.
							(6)Accuracy of
				informationA State shall reasonably attempt to insure that the
				information included in the background check conducted pursuant to this section
				is accurate and complete by—
							(A)obtaining
				dispositions of arrests that occurred more than 1 year prior to the date that
				such background check was requested;
							(B)correcting
				information included that it knows, or reasonably should know, is
				inaccurate;
							(C)completing
				incomplete entries, if possible; and
							(D)taking any other steps that would improve
				upon the accuracy or such information.
							(7)Appeals
							(A)In
				generalNot later than 30
				days after receipt of the results of a criminal background check conducted
				pursuant to this section, a child care provider or an individual subject to a
				background check under this section may appeal such results to the appropriate
				State agency designated by the State.
							(B)Final ruling by
				a StateNot later than 30 days after an appeal is made under
				subparagraph (A), a State shall—
								(i)make a
				determination on the eligibility or ineligibility of the individual;
								(ii)provide the
				individual with specific findings with respect to the appeal;
								(iii)if possible,
				promptly make any changes to the individual’s criminal record, if any
				information was inaccurate or incomplete; and
								(iv)report those
				changes to the individual who requested such appeal.
								(8)FeesTo defray the costs of carrying out the
				duties described in this subsection, a State may collect one fee per criminal
				background check from a child care provider or family child care provider in an
				amount not to exceed the actual costs to the State for the administration of
				all required criminal background checks, and such fee for all required criminal
				background checks may not exceed a total of $36.
						(b)State
				Compliance
						(1)Time
				limitationA State shall
				implement the requirements of this section not later than 3 years after the
				date of the enactment of the Childcare Accountability and Responsibility Act of
				2012.
						(2)Extension of
				timeThe Secretary may grant
				an extension to the date described in paragraph (1), not longer than 2 years,
				to a State that makes a good faith effort to satisfy the requirements of this
				section.
						(c)DefinitionsIn this section:
						(1)AdultThe term adult means a person
				who has attained 18 years of age.
						(2)Child care
				providerThe term child care provider means a
				center-based child care provider, a group home child care provider, or other
				provider of child care services for compensation and on a regular basis (other
				than a family child care provider) that—
							(A)is not an
				individual who is related to all children for whom child care services are
				provided; and
							(B)is licensed,
				regulated, or registered under State law or receives funds provided under this
				subchapter.
							(3)Child care staff
				memberThe term child care staff member means an
				individual that provides child care services for compensation and on a regular
				basis (other than an individual who is related to the child or children for
				whom services are provided), regardless of whether the services are provided
				for a child care provider or a family child care provider.
						(4)Family child
				care providerThe term family child care provider
				means one individual who—
							(A)provides child
				care services for fewer than 24 hours per day, as the sole caregiver, in a
				private residence;
							(B)is not an
				individual who is related to all children for whom child care services are
				provided; and
							(C)is licensed,
				regulated, or registered under State law or receives funds provided under this
				subchapter.
							(d)Authorization of
				appropriations To conduct criminal background checksThere are
				authorized to be appropriated such sums as necessary to offset the
				administrative costs to conduct State and national criminal background checks
				under this section.
					.
		
